Citation Nr: 1635319	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, anxiety, and substance abuse.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony before the undersigned Veterans Law Judge in a June 2016 Travel Board hearing.  A transcript of this hearing is of record.  

The Veteran initially submitted a claim of entitlement to service connection for PTSD.  A review of the record shows additional diagnoses such as depression, anxiety, and substance abuse disorders.  Accordingly, the Board has rephrased the issue as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  In a December 2010 statement, the Veteran indicated he was receiving disability benefits from SSA.  It does not appear that VA has these SSA records or that VA attempted to obtain the records.  Remand is necessary, therefore, in order to obtain any outstanding relevant SSA records.  

Second, remand is required to obtain an adequate VA examination.  The Veteran claims he has PTSD as a result of participating in combat during his service in the Republic of Vietnam.  In a December 2009 statement, the Veteran described being ambushed by enemy forces while he was in the Republic of Vietnam.  The Veteran is in receipt of an Army Commendation Medal with "V" Device.  A Veteran in receipt of this medal is presumed to have engaged in combat with the enemy.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section D.1.e.  Thus, the stressor element for service connection for PTSD is met.  

VA provided an examination for the Veteran's claim in December 2009.  At that time, the diagnoses were major depressive disorder, alcohol abuse, cocaine abuse, and anxiety.  The examiner opined that it was less likely than not that the Veteran's "current mental condition" was caused by his military service.  The examiner cited to the Veteran suffering multiple losses over the previous two years, including the loss of his brother, son, parents, employment, receiving a DUI,  and having his house foreclosed.  Seemingly attributing the Veteran's mental condition to these more recent stressors, the examiner provided a negative opinion.  

The Board finds this opinion to be inadequate.  The Veteran has received diagnoses of PTSD, anxiety disorder, major depressive disorder, and polysubstance abuse.  The December 2009 examination did not account for the PTSD diagnosis.  Further, in his June 2016 hearing, the Veteran testified that after his return from Vietnam, he became prone to outbursts of anger and nightmares.  He stated that he still had these symptoms.  These lay statements, while not competent to serve as a diagnosis of a psychiatric disorder, are competent evidence of symptoms that are commonly attributable to a psychiatric disorder.  The examiner did not address these lay statements and did not appear to consider whether the Veteran's more recent stressors, such as the loss of his son or his brother, could have been aggravating factors to a psychiatric disability that had its onset during or as a result of the Veteran's military service.  Remand is necessary to provide a comprehensive psychiatric examination to address the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of all current psychiatric disorders.  The examination must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  The claims folder should be made available for review by the examiner.  A complete explanation for any opinion expressed should be provided. 

The examiner is advised that the Veteran's participation in combat while service in the Republic of Vietnam is conceded and that the stressor element has been met.

(a) Identify all current psychiatric diagnoses, to include PTSD, depression, anxiety, and any substance dependence disorder.  If there are no current diagnoses of PTSD, depressive disorder, or anxiety disorder, address the presence of those diagnoses in the record.

(b) If the Veteran is diagnosed with PTSD, the examiner must opine as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) related to his period of active service, to include combat while in the Republic of Vietnam.  

(c) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, the examiner is requested to state, for each diagnosis, whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) related to his period of active service, to include combat while in the Republic of Vietnam. 

In providing any opinion, the examiner must address the Veteran's lay statements of record that indicate he has had psychiatric symptoms since his combat service in the Republic of Vietnam.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

